DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 28, 2022.
	In response to the Restriction requirement sent March 28, 2022, Applicant has elected Group II, claims 8-15, without traverse.  Claims 1-7 are withdrawn from consideration.
	Claims 8-15 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 
	Claim(s) 8 recite(s) the following abstract idea:
	A method for managing a reservation for a fleet vehicle, comprising the steps of: receiving a request to create a reservation for a vehicle in a fleet, the reservation request comprising an customer name or identification, a vehicle selection, and a vehicle location; validating the reservation request; creating a reservation block comprising reservation data; and publishing the reservation block.
	These steps represent a certain method of organizing human activity – a commercial interaction – because the steps are for reserving a vehicle, which is a certain type of commercial interaction. Therefore, claim 8 recites an abstract idea. 
	Claim 8 recites the following additional elements:	
	Publishing a block to a public ledger in a distributed ledger system	
	This judicial exception is not integrated into a practical application because the element listed above is a computer element  recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  This is both alone and in combination as the elements, when combined, amount to generic computing components like a public ledger on which a block is published.  Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to a certain method of organizing human activity – a commercial interaction.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of publishing on a public ledger more than mere instructions to apply the exception using a generic computing component.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept.  Therefore, the claims are not patent eligible. 
	Claims 9-15 further define the abstract idea of claim 8 with limitations to the abstract idea of a commercial interaction (vehicle reservation).  Elements such as "block chain based cryptocurrency" in claim 10 are used as money which is a part of the abstract idea because people can exchange crypto between each other.  Elements such as adding blocks or verifying blocks, in claims 11-13, are instructions to apply the exception to a generic computing component, blockchain, by using blockchain in its ordinary capacity.  Therefore, claims 9-15 do not recite elements that are a practical application or significantly more than the abstract idea.
	Therefore, claims 8-15 are rejected under 35 USC 101.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al., US PGPUB 2007/0198311 A1 ("Menendez") in view of Hopkins III et al., US Pat No 10,521,780 B1 ("Hopkins").
	Per claim 8, Menendez teaches a method for managing a reservation for a fleet vehicle, comprising the steps of: receiving a request to create a reservation for a vehicle in a fleet in par 077: "The customer enters the web server 62 through the ATM switch 56 and firewall 60 in order to access the web service for the corresponding domain name. In turn, the web server 62 initiates a conventional request for a reservation through the database server 64 to the reservation system 68 on the mainframe 66. Furthermore, in accordance with the present invention, the web server 62 allows the additional entry of rental-related information for the rental system 70 on the mainframe 66."
Menendez then teaches the reservation request comprising an customer name or identification in par 096: "Other optional information in the exemplary embodiment includes the Club Member ID 228 field and the Last Name 230 field. In the exemplary embodiment, in order to validate the Club Member ID 228 field on the mainframe 66 of FIG. 2, the Last Name 230 field is entered and captured"  a vehicle selection in par 098: " FIG. 6C illustrates the exemplary "select a vehicle" web page 196 (after a calculation). This web page 196 permits the customer to select a vehicle for reservation as part of the reservation-related information."  and a vehicle location in par 092: " such as time and location information regarding a vehicle rental. This information typically includes at least some of pick-up location 212"  and in par 093: "pick-up location 212,"
Menendez then teaches validating the reservation request in par 099 where under a broadest reasonable interpretation the rental price period quotation is a validation of the rental request because it is an offer made based on the information.  See par 099: " In addition to displaying the rental period and location information 258 from the information entered in FIG. 6B, the rental period price quotation 259, as quoted in the currency of the Rate Code, is received from the mainframe 66 of FIG. 2 and displayed. Also displayed are a vehicle capacity legend 260 and features 262 of the selected vehicle."  See also par 080: " At 108, a "rental confirmation" web page (FIG. 6L) is displayed. This web page displays dynamic location specific directions on what to do when the consumer reaches the selected rental facility, and a summary of charges. A "Print" button 110 permits the consumer to print the accepted rental contract." 
Menendez then teaches creating a reservation block comprising reservation data in par 087 "The communication component 152 sends the rental proposal 140 to the client sub-system 122, and receives the acceptance 146 of the rental proposal from the client sub-system 122, in order to complete the rental agreement 126 online. The rental component 160 generates the rental agreement 126 at the server sub-system 124 based upon the accepted rental proposal. The communication component 152 sends the rental agreement 126 from the server sub-system 124 to the client sub-system 122. The processor component 154 cooperates with the communication component 152, the reservation component 156 and the rental component 160 to provide the reservation 158, to send the rental proposal 140 to the client sub-system 122, and to receive the acceptance 146 of the rental proposal from the client sub-system 122, in order to complete the rental agreement 126 online."
Menendez does not teach and publishing the reservation block to a public ledger in a distributed ledger system
Hopkins teaches and publishing the reservation block to a public ledger in a distributed ledger system in col 10 ln 50 – col 11 ln 10 "As described herein, the transaction may be a purchase, lease, rental, or other suitable type of transaction. In some instances, the transaction may be to rent, borrow, or otherwise use a vehicle for a limited period of time as part of a ride-sharing service."  See also col 11 ln 40 – 61: "To provide further context for the present disclosure, a high-level discussion of blockchain technology is provided. In general, a blockchain is a public ledger of all transactions that have ever been executed in one or more contexts (e.g., negotiable instrument transactions, digital currency transactions, etc.). A blockchain constantly grows as completed blocks are added with a new set of transactions. In some examples, a single block is provided from multiple transactions (e.g., multiple deposits of different checks by different people). In general, blocks are added to the blockchain in a linear, chronological order by one or more computing devices in a peer-to-peer network of interconnected computing devices that execute a blockchain protocol. In short, the peer-to-peer network can be described as a plurality of interconnected nodes, each node being a computing device that uses a client to validate and relay transactions (e.g., deposits of checks). Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vehicle rental teaching of Menendez with the blockchain teaching of Hopkins because as Hopkins teaches in col 11 ln 57-61, "The blockchain protocol provides a secure and reliable method of updating the blockchain, copies of which are distributed across the peer-to-peer network, without use of a central authority."  Because one would want to increase security and reliability and one would want the advantages of not using a central authority, and therefore one would be motivated to modify Menendez with Hopkins.  
Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al., US PGPUB 2007/0198311 A1 ("Menendez") in view of Hopkins III et al., US Pat No 10,521,780 B1 ("Hopkins"), further in view of Hays et al., US PGPUB 2017/0278108 A1 ("Hays"). 
Per claim 9, Menendez and Hopkins teach the limitations of claim 8, above. 
Menendez does not teach comprising the steps of determining if the vehicle reservation will be pre-paid; if pre-paid, determining the method of payment and the amount to be pre-paid; verifying the method of payment; receiving transfer of the amount to be pre-paid; and adding payment transaction information to the reservation block.
Hays teaches methods of processing an online transaction to purchase products, see Abstract, including car rentals, see par 032.  
Hays teaches comprising the steps of determining if the vehicle reservation will be pre-paid; if pre-paid, determining the method of payment and the amount to be pre-paid in par 058: "Exemplary parameters that could be used to select a merchant using product rules includes the product type (e.g., air, hotel, attraction, etc. . . . ), payment model (e.g., pre-paid or post-paid), the form of payment (credit card, seller fidelity card, online payment, etc. . . . ), the identity of the issuing bank (for forms of payment involving a credit card)," and per amount, see par 051: " To this end, the merchant determination module 60 may select the merchant for each travel product in the itinerary based on an effect the merchant selection has on a financial parameter, such as an amount of the total sale which is credited to the seller." Vehicle reservation is taught as one of the products in par 032, which Hays teaches.  
Hays then teaches verifying the method of payment in par 040: " The fraud screening system 26 may receive requests to analyze customer forms of payment being used to complete a transaction, and determine a level of risk associated with the customer form of payment (FOP). The level of risk may be determined based one or more characteristics of the form of payment, the customer, and/or the transaction. For example, the fraud screening system 26 may perform data integrity checks, compare the characteristics of the pending transaction with characteristics of known fraudulent transactions, search a transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders. The fraud screening system 26 may generated a risk assessment (e.g., fraud detected, challenge recommended, or no fraud detected) and return the risk assessment to the OLTP system 12." 
Hays then teaches receiving transfer of the amount to be pre-paid in par 038: " The payment system 24 may be configured to process forms of payment related to the purchase of products by the customer. The payment system 24 may be configured to exchange data with one or more bank systems, such as an issuing bank system and/or an acquiring bank system, to authorize payment and transfer funds between accounts."
Hays then teaches and adding payment transaction information to the reservation block in pars 084-88: " The above itinerary information may be provided to the merchant determination module 60 from the travel record database 22 and/or the payment system 24. An exemplary data file containing the itinerary data that may be received from the travel record database 22 may be configured as follows: [0085] RESERVATION ABC123 [0086] FLIGHT JJ GRU GIG 19 JUN [0087] HOTEL IBIS BOTAFOGO 19-21 JUN [0088] TREM DO CORCOVADO TICKET 20 JUN"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed reservation to modify the car reservation teaching of Menendez in combination with the blockchain teaching of Hopkins with the payment transaction teaching of Hays because Hays teaches in par 002:
To support increasingly large input data sets and associated data manipulation tasks, which may be distributed across multiple computing systems, online transaction processing systems require sophisticated transaction management processes. These processes may manage communication between buyer, seller, supplier, and payment systems, and may employ database optimization techniques to enable processing of large numbers of transactions while providing high availability, speed, concurrency, and recoverability of the online transactions. 

Because Hays teaches managing communication between buyers and sellers to provide high availability and speed in transactions, one would be motivated to modify Menendez and Hopkins with Hays. 
	Per claim 11, Menendez and Hopkins teach the limitations of claim 8, above.  Menendez further teaches the steps of receiving a request to initiate the rental of the selected fleet vehicle in par 090: "a customer 178 may still be directed to the rental counter 168, where expedited service is preferably provided, in order to obtain an optional item (e.g., a stroller 180) before obtaining a car 182 for rental. In this event, the customer 178 had previously displayed and accepted a rental proposal (and typically had displayed a rental agreement) online (e.g., at a client system). Preferably, the rental agent 184 provides expedited service to the customer 178 at the rental counter 168 based upon the rental agreement 186, and allocates the car 182 at the rental counter 168. In this instance, the rental agent 184 may also display the rental agreement 186 at the rental counter 168."
 validating information in the rental request in par 099 where under a broadest reasonable interpretation the rental price period quotation is a validation of the rental request because it is an offer made based on the information.  See par 099: " In addition to displaying the rental period and location information 258 from the information entered in FIG. 6B, the rental period price quotation 259, as quoted in the currency of the Rate Code, is received from the mainframe 66 of FIG. 2 and displayed. Also displayed are a vehicle capacity legend 260 and features 262 of the selected vehicle."  See also par 080: " At 108, a "rental confirmation" web page (FIG. 6L) is displayed. This web page displays dynamic location specific directions on what to do when the consumer reaches the selected rental facility, and a summary of charges. A "Print" button 110 permits the consumer to print the accepted rental contract." 
and creating a rental block comprising rental information in par 087 "The communication component 152 sends the rental proposal 140 to the client sub-system 122, and receives the acceptance 146 of the rental proposal from the client sub-system 122, in order to complete the rental agreement 126 online. The rental component 160 generates the rental agreement 126 at the server sub-system 124 based upon the accepted rental proposal. The communication component 152 sends the rental agreement 126 from the server sub-system 124 to the client sub-system 122. The processor component 154 cooperates with the communication component 152, the reservation component 156 and the rental component 160 to provide the reservation 158, to send the rental proposal 140 to the client sub-system 122, and to receive the acceptance 146 of the rental proposal from the client sub-system 122, in order to complete the rental agreement 126 online."
said rental information comprising at least customer name or identification  vehicle identification in par 096: "Other optional information in the exemplary embodiment includes the Club Member ID 228 field and the Last Name 230 field. In the exemplary embodiment, in order to validate the Club Member ID 228 field on the mainframe 66 of FIG. 2, the Last Name 230 field is entered and captured"  
vehicle type in par 098: " FIG. 6C illustrates the exemplary "select a vehicle" web page 196 (after a calculation). This web page 196 permits the customer to select a vehicle for reservation as part of the reservation-related information."  
[vehicle] rate in par 078: " In turn, a rate quote 90 is calculated by the reservation system 68 of FIG. 2, in order to provide the customer with a suitable cost estimate based upon the items selected."  
vehicle location in par 092: " such as time and location information regarding a vehicle rental. This information typically includes at least some of pick-up location 212"  and in par 093: "pick-up location 212,"
and method of payment in par 0126: "The web page 206 further includes Credit Card Information 464 including Payment method 466 (e.g., type of credit card), Card Number 468, Expiration Date 470, and the Name 472 on the card (e.g., First Name, Middle Initial or Name, Last Name). Preferably, suitable validation of the credit card information is employed. In a preferred embodiment, a validation is performed to check that the last name on the credit card equals the last name as entered for the primary driver. If these names do not match, then a suitable error message (not shown) is displayed."
Menendez does not teach verifying the method of payment. 
Hays teaches verifying the method of payment in par 040: " The fraud screening system 26 may receive requests to analyze customer forms of payment being used to complete a transaction, and determine a level of risk associated with the customer form of payment (FOP). The level of risk may be determined based one or more characteristics of the form of payment, the customer, and/or the transaction. For example, the fraud screening system 26 may perform data integrity checks, compare the characteristics of the pending transaction with characteristics of known fraudulent transactions, search a transaction history database to identify abnormal velocity patterns, name and address changes, and known defrauders. The fraud screening system 26 may generated a risk assessment (e.g., fraud detected, challenge recommended, or no fraud detected) and return the risk assessment to the OLTP system 12." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed reservation to modify the car reservation teaching of Menendez in combination with the blockchain teaching of Hopkins with the payment transaction teaching of Hays because Hays teaches in par 002:
To support increasingly large input data sets and associated data manipulation tasks, which may be distributed across multiple computing systems, online transaction processing systems require sophisticated transaction management processes. These processes may manage communication between buyer, seller, supplier, and payment systems, and may employ database optimization techniques to enable processing of large numbers of transactions while providing high availability, speed, concurrency, and recoverability of the online transactions. 

Because Hays teaches managing communication between buyers and sellers to provide high availability and speed in transactions, one would be motivated to modify Menendez and Hopkins with Hays. 
Per claim 12, Menendez, Hopkins, and Hays teaches the limitations of claim 11, above.  Menendez does not teach publishing the rental block to a public ledger in a distributed ledger system.	Hopkins teaches publishing the rental block to a public ledger in a distributed ledger system in col 10 ln 50 – col 11 ln 10 "As described herein, the transaction may be a purchase, lease, rental, or other suitable type of transaction. In some instances, the transaction may be to rent, borrow, or otherwise use a vehicle for a limited period of time as part of a ride-sharing service."  See also col 11 ln 40 – 61: "To provide further context for the present disclosure, a high-level discussion of blockchain technology is provided. In general, a blockchain is a public ledger of all transactions that have ever been executed in one or more contexts (e.g., negotiable instrument transactions, digital currency transactions, etc.). A blockchain constantly grows as completed blocks are added with a new set of transactions. In some examples, a single block is provided from multiple transactions (e.g., multiple deposits of different checks by different people). In general, blocks are added to the blockchain in a linear, chronological order by one or more computing devices in a peer-to-peer network of interconnected computing devices that execute a blockchain protocol. In short, the peer-to-peer network can be described as a plurality of interconnected nodes, each node being a computing device that uses a client to validate and relay transactions (e.g., deposits of checks). Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network."   Under a broadest reasonable interpretation, both the transaction and the "rental" are taught by Hopkins (Hopkins teaches rental and use).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vehicle rental teaching of Menendez with the blockchain teaching of Hopkins because as Hopkins teaches in col 11 ln 57-61, "The blockchain protocol provides a secure and reliable method of updating the blockchain, copies of which are distributed across the peer-to-peer network, without use of a central authority."  Because one would want to increase security and reliability and one would want the advantages of not using a central authority, and therefore one would be motivated to modify Menendez with Hopkins.  
	Per claim 13, Menendez, Hopkins, and Hays teaches the limitations of claim 11, above.  Menendez further teaches reservation block as explained above, see claim 11, par 087.  Menendez does not teach the rental block incorporates information from the reservation block, or the most recent valid reservation block.
	 Hopkins teaches the rental block incorporates information from the reservation block, or the most recent valid reservation block in col 10 ln 57-59: "In such instances, the system may use the blockchain(s) 122 to store information regarding the vehicles being borrowed or shared"  See also col 11 ln 40 – 61: "To provide further context for the present disclosure, a high-level discussion of blockchain technology is provided. In general, a blockchain is a public ledger of all transactions that have ever been executed in one or more contexts (e.g., negotiable instrument transactions, digital currency transactions, etc.). A blockchain constantly grows as completed blocks are added with a new set of transactions. In some examples, a single block is provided from multiple transactions (e.g., multiple deposits of different checks by different people). In general, blocks are added to the blockchain in a linear, chronological order by one or more computing devices in a peer-to-peer network of interconnected computing devices that execute a blockchain protocol. In short, the peer-to-peer network can be described as a plurality of interconnected nodes, each node being a computing device that uses a client to validate and relay transactions (e.g., deposits of checks). Each node maintains a copy of the blockchain, which is automatically downloaded to the node upon joining the peer-to-peer network."  Because all of the transactions (interpreted broadly to encompass any exchange or agreement of information in light of Hopkins' disclosure) are in the blockchain, the "reservation" and rental blocks are taught by Hopkins (where the specifically "reservation block" is taught by Menendez). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the vehicle rental teaching of Menendez with the blockchain teaching of Hopkins because as Hopkins teaches in col 11 ln 57-61, "The blockchain protocol provides a secure and reliable method of updating the blockchain, copies of which are distributed across the peer-to-peer network, without use of a central authority."  Because one would want to increase security and reliability and one would want the advantages of not using a central authority, and therefore one would be motivated to modify Menendez with Hopkins.  
	Per claim 14, Menendez, Hopkins, and Hays teaches the limitations of claim 11, above.  Menendez further teaches fleet is a vehicle rental fleet in par 052: "As employed herein, the term "rental facility" shall expressly include, but not be limited to, a facility, which provides rentals of items or services, such as, for example, a car rental facility of a car rental vendor at or near an airport (e.g., an airport in Miami, Fla.; an airport in Los Angeles Calif.; an airport in Boston, Mass.)."  A rental facility under a broadest reasonable interpretation teaches a fleet because the plain meaning of fleet encompasses the set of vehicles that a car rental vendor would have, for example, at an airport, which Menendez teaches here.
	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al., US PGPUB 2007/0198311 A1 ("Menendez") in view of Hopkins III et al., US Pat No 10,521,780 B1 ("Hopkins"), further in view of Hays et al., US PGPUB 2017/0278108 A1 ("Hays"), further in view of Vlasenko, Valerie, "Rent Your Ferrari with Bitcoin," [online] ArcticStartup, available at: < https://arcticstartup.com/rent-sports-car-with-bitcoin/ >, published on June 30, 2017 ("Vlasenko").
Per claim 10, Menendez, Hopkins, and Hays teach the limitations of claim 9, above.  Menendez does not teach the method of payment comprises a block-chain based cryptocurrency.
Vlasenko teaches renting ferraris with bitcoin.  See page 1.
Vlasenko teaches the method of payment comprises a block-chain based cryptocurrency in page 1 where bitcoin is accepted for renting sports and luxury cars.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed reservation to modify the car reservation teaching of Menendez as modified by Hopkins and Hays with the bitcoin for car rentals teaching of Vlasenko because Vlasenko teaches that BTC payments are integrated on a website which allows a user to rent in 70 cities in Europe.  Because of the limited access of luxury cars, Vlasenko's teaching would motivate one ordinarily skilled because it would allow for less friction in making an uncommon transaction in many different places. This would expand the market for rentals and therefore one would be motivated to modify Menendez et al with Vlasenko.  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menendez et al., US PGPUB 2007/0198311 A1 ("Menendez") in view of Hopkins III et al., US Pat No 10,521,780 B1 ("Hopkins"), further in view of Hays et al., US PGPUB 2017/0278108 A1 ("Hays"), further in view of Chu et al., US PGPUB 2015/0294403 A1 ("Chu"). 
Per claim 15, Menendez, Hopkins, and Hays teach the limitations of claim 11, above.  Menendez does not teach the fleet is a shared vehicle fleet.
Chu teaches methods of sharing vehicles between fleets.
Chu teaches the fleet is a shared vehicle fleet in par 051: "The disclosed technology, in some implementations, provides the ability to move and manage shared vehicles between two or more fleets (e.g., a first fleet associated with a first entity and a second fleet associated with a second entity). In some implementations, the disclosed technology permits accounting of various expenses associated with each shared vehicle such that one or more of the expenses can be attributed to each entity based on the amount of time each shared vehicle is assigned to each entity's fleet."  And par 050: "For example, a set of vehicles owned by either a vehicle renting company or a vehicle sharing company may designed as shared assets such that they are shifted between the two companies fleets based on need."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed reservation to modify the car reservation teaching of Menendez as modified by Hopkins and Hays with the shared vehicle fleet teaching of Chu because Chu teaches in par 050: 
A vehicle sharing company and a vehicle renting company may utilize the disclosed technology to manage shared vehicles to reduce fleet costs and optimize utilization. For example, a set of vehicles owned by either a vehicle renting company or a vehicle sharing company may designed as shared assets such that they are shifted between the two companies fleets based on need. Shared vehicles may be shifted from the renting company to the sharing company on the weekend when the rental company's demand is low and the sharing company's demand peaks.

This advantage, that demand could be more accurately met, would motivate one ordinarily skilled to modify Menendez et al with Chu so that overall resources could be better used and therefore margins improved.  For these reasons, one would be motivated to modify Menendez et al with Chu.
	Therefore, claims 8-15 are rejected under 35 USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689